ALLOWABILITY NOTICE
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Receipt of the claim amendments and arguments/remarks filed 28 February 2022 is acknowledged.  Claims 1 and 20 were amended and claims 2-19 are cancelled.  Claims 1 and 20-22 are pending.
Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Terminal Disclaimer
The terminal disclaimer filed on 03 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,792,246 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Audrey Gallagher on 03 June 2022.
The application has been amended as follows:
Amendments to the Claims
23.	(New)  The film of claim 1, further comprising a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons, wherein said water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons is present at about 50% to about 60% w/w of the total film weight.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art references teaches or suggests a dissolvable film composition comprising dexmedetomidine as a particular drug in an amount of 0.05% to about 3% and water-soluble hydroxypropyl cellulose polymers of particular molecular weight and in specific amounts, including water-soluble hydroxypropyl cellulose having a molecular weight of about 40,000 daltons that is present in an amount of about 3% to about 8% w/w of the film weight, water-soluble hydroxypropyl cellulose having a molecular weight of about 140,000 daltons that is present in an amount of about 3% to about 8% w/w of the total film weight, and water-soluble hydroxypropyl cellulose having a molecular weight of about 370,000 daltons that is present in an amount of about 20% to about 40% w/w of the total film weight.  Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 and 20-23 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634